CORRECTED EXAMINER’S COMMENT
An Examiner’s Comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
	Foreign Priority
Copies of the French Application Nos. 2018-4627 and 2018-4629 were submitted on May 16, 2022.  The Foreign Priority claim in this application was corrected on May 26, 2022 when a corrected Application Data Sheet was submitted to delete the Foreign Priority claim for French Application Nos. 2018-4630 and 2018-4631.  All necessary certified priority applications have been received in this application.

Conclusion
The claimed design is allowed.
Patentability Contact
Inquiries concerning PATENTABILITY/EXAMINATION of this application should be directed to the Examiner, Melanie Pellegrini, whose telephone number is 571-272-6028. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant should contact the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. The Examiner can normally be reached Monday through Friday from 9:00 am to 5:00 pm.  If attempts to reach the Examiner by telephone are unsuccessful, George Bugg, the Examiner’s supervisor can be reached at 571-272-2998.
Contact Information
To fax an official response to this action, or to fax any other formal communication you wish to be made of record in this application use 571-273-8300. To fax informal communications to the Examiner, use 571-273-6028.  The fax number for the organization where this application or proceeding is assigned is 571-273-2579.
Information regarding Status of an Application
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Inventor Assistance Center
	The Inventors Assistance Center (IAC) provides patent information and services to the public.  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues.  IAC is available M-F 8:30am-5:00pm EST at 1-800-786-9199 or 703-308-4357 or for TTY 703-305-7785 for customer assistance.  








	/MELANIE PELLEGRINI/            Primary Examiner, Art Unit 2911